DETAILED ACTION
Acknowledgment is made of the receipt and entry of the amendment filed on 1/3/2022.

Any rejection found in the previous Office Action and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 2-3, 9-11, 13, 14, 19, and 21-26 are currently under examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-3, 9-11, 13, 14, 19, and 21-26 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (partially newly reapplied as necessitated by amendment)(partially newly applied as necessitated by amendment).  
The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. 
Claim 2 is directed toward A composition for treatment of and maintaining the health of the liver, comprising a mixture of enriched plant extracts, wherein the enriched plant extracts comprise at least one enriched Myristica extract enriched for one or more lignans, an enriched Astragalus extract enriched for one or more polysaccharides and triterpenoids, and an enriched Schizandra extract enriched for one or more lignans and organic acids, wherein the mixture of the at least one Myristica extract, the at least one Astraqalus extract and the at least one Schizandra extract is blended in a ratio of 4:16:5.  Claim 3 is drawn to the composition for treatment of and maintaining the health of the liver of claim 2, wherein the one or more lignans comprise phenylpropanoids, dimers, polymers or a combination thereof.  Claim 9 is drawn to the composition of claim 2, wherein the at least one Myristica extract comprises 0.01 % to 99.9% phenylpropanoids or lignan dimers and polymers.  Claim 10 is drawn to the composition of claim 2, wherein the at least one Myristica comprises Myristica fragrans.  Claim 11 is drawn to the composition of claim 2, comprising at least one Myristica extract enriched for one or more phenylpropanoids and lignans, wherein the at least one extract is extracted from Myristica plants with water, ethanol, methanol, alcohol and water mixed solvents.  Claim 13 is drawn to the composition of claim 2, wherein the at least one Astragalus extract comprises Astragalus membranaceus.  Claim 14 is drawn to the composition of claim 2, wherein the at least one Astragalus extract comprises 0.01 % to 100% of polysaccharides and 0.01 % to 100% triterpenoids.  Claim 19 is drawn to the composition of claim 2, wherein the at least one Schizandra extract comprises or is selected from, Schisandra chinensis.  Claim 21 is drawn to the composition of claim 2, wherein the one or more organic acids isolated from a Schizandra extract comprises malic acid, citric acid, shikimic acid or a combination thereof.  Claim 22 is drawn to the composition of claim 2, wherein the at least one plant extract is extracted from the group comprising stems, stem barks, trunks, trunk barks, twigs, tubers, roots, root barks, young shoots, seeds, rhizomes, flowers, fruits, seeds, and other reproductive organs, leaves and other aerial parts.  Claim 23 is drawn to the composition of claim 2, wherein the composition additionally comprises one or more known liver protectants wherein the liver protectants is selected from the group consisting of plant powder or plant extract of milk thistle, Aloe, Artemisia curcuma, bupleurum, licorice, salvia, morus, hovenia, agrimony, cudrania, lyceum, citrus, prunus, yellow mume, Korea gim, dandelion, vitis, grape seed, rubus, camellia, green tea, krill oil, yeast, soy bean; isolated and enriched silymarins, EGCG, catechins, flavonoids, phospholipids, thios, pycnogenols, gelatins, Soy Lecithin, Pancreatic Enzymes; N-acetyl-cysteine, taurine, riboflavin, niacin, pyridoxine, folic acid, carotenes, vitamin A, vitamin B2, B6, B16, vitamin C, vitamin E, glutathione, branched-chain amino acids, selenium, copper, zinc, manganese, coenzyme Q10, L-arginine, L-glutamine, Phosphatidylcholine or the like.  Claim 24 is drawn to the composition of claim 2, wherein the composition further comprises a pharmaceutically or nutraceutically acceptable carrier, diluent, or excipient, wherein the pharmaceutical or nutraceutical formulation comprises from about 0.5 weight percent (wt %) to about 90 weight percent of active ingredients of the extract mixture.  Claim 25 is drawn to the composition of claim 24, wherein the composition is formulated as a powder, granule, liquid, tincture, or ready to drink shot.  Claim 26 is drawn to the composition of claim 2, wherein the composition is administered at a dose of 0.01 to 500 mg/kg of body weight of the human or animal.
These compositions are not markedly different from their closest naturally occurring counterpart because there is no indication that extraction has caused enriched Myristica extract enriched for one or more lignans, an enriched Astragalus extract enriched for one or more polysaccharides and triterpenoids, and an enriched Schizandra extract enriched for one or more lignans and organic acids that comprise the claimed compositions to have any characteristics that are different from the naturally occurring emriched Myristica extract enriched for one or more lignans, an enriched Astragalus extract enriched for one or more polysaccharides and triterpenoids, and an enriched Schizandra extract enriched for one or more lignans and organic acids in their respective plants. Extraction and concentration or purification to obtain a higher concentration of a desired compound or compounds found naturally in a plant is well understood, routine and conventional and does not result in anything markedly different from what occurs in nature because the compounds found in the enriched extracts are the same as those found within the plant and these compounds function the same as in nature.  Regarding claim 24, the presence of a carrier in the claimed composition does not result in a markedly different characteristic for the claimed composition because the Myristica extract, at least one Astragalus extract, and at least one Schizandra extract in their respective plants already comprise a carrier and thus have that same characteristic. Regarding claim 25, a powder, granule, liquid, tincture, or ready to drink shot does not result in a markedly different characteristic because the Myristica extract, at least one Astragalus extract, and at least one Schizandra extract already have the characteristic of being a powder, granule, liquid, tincture or ready to drink shot.  Further, it is well within the purview of one of ordinary skill in the art to determine a formulation for administration, and the instantly claimed forms do not impart any markedly different characteristics, since they simply require crushing the plant part or providing a liquid. 
Regarding the claimed presence of plant powder or plant extract of milk thistle, Aloe, Artemisia curcuma, bupleurum, licorice, salvia, morus, hovenia, agrimony, cudrania, lyceum, citrus, prunus, yellow mume, Korea gim, dandelion, vitis, grape seed, rubus, camellia, green tea, krill oil, yeast, soy bean; isolated and enriched silymarins, EGCG, catechins, flavonoids, phospholipids, thios, pycnogenols, gelatins, Soy Lecithin, Pancreatic Enzymes; natural or synthetic N-acetyl-cysteine, taurine, riboflavin, niacin, pyridoxine, folic acid, carotenes, vitamin A, vitamin B2, B6, B16, vitamin C, vitamin E, glutathione, branched-chain amino acids, selenium, copper, zinc, manganese, coenzyme Q10, L-arginine, L-glutamine, Phosphatidylcholine or the like in the compositions, there is no indication that the plant powder or plant extract of milk thistle, Aloe, Artemisia curcuma, bupleurum, licorice, salvia, morus, hovenia, agrimony, cudrania, lyceum, citrus, prunus, yellow mume, Korea gim, dandelion, vitis, grape seed, rubus, camellia, green tea, krill oil, yeast, soy bean; isolated and enriched silymarins, EGCG, catechins, flavonoids, phospholipids, thios, pycnogenols, gelatins, Soy Lecithin, Pancreatic Enzymes; natural or synthetic N-acetyl-cysteine, taurine, riboflavin, niacin, pyridoxine, folic acid, carotenes, vitamin A, vitamin B2, B6, B16, vitamin C, vitamin E, glutathione, branched-chain amino acids, selenium, copper, zinc, manganese, coenzyme Q10, L-arginine, L-glutamine, Phosphatidylcholine or the like claimed in the compositions result in a markedly different characteristic for the composition as compared to the extracts which lack the additional ingredients.  There is no indication that the amounts of the extracts imparts markedly different characteristics on the composition.  It is routine, well understood and conventional to combine extracts together that have the same purpose and to combine additional additives to compositions. 
This is a product claim and there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves.  Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-3, 9-11, 13, 14, 19, 23 and 25-26 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (N*).
	Sun teaches a composition comprising Schisandra chinensis in an amount of 10-30 parts, 10-30 parts of Astragalus membranaceus, and Myristica fragrans in an amount of 5-20 parts by weight (See abstract) (which encompass the ratios and amounts of each extract claimed) and further comprises licorice. Sun further teaches that the plant parts are extracted with water as a decoction (See page 5 after Example 5).  Sun further teaches that the application is one dose a day and the decoction is taken as a juice in an amount of 400 ml (See page 6)(which read on liquid).
Although Sun does not teach that the extracts have the instantly claimed compounds in the amounts claimed or that the extracts are enriched, the claimed compounds and properties are inherent to the preparation taught by Sun because the extracts taught by Sun are one and the same as disclosed in the instantly claimed invention of Applicant.  Thus, the extracts taught by Sun inherently contain the instantly claimed compounds.  
	The reference anticipates the instantly claimed invention.

Claim(s) 2-3, 9-11, 13, 14, 19, 22 and 25-26 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN104353043A (O*, referred to herein as ‘043).
	‘043 teaches a composition comprising Schisandra chinensis, wherein the Schisandra can be Schisandra roots (See page 9, “Schisandra”), in an amount of 10-20 parts, 10-20 parts of Astragalus membranaceus, and Myristica fragrans in an amount of 10-20 parts by weight (See abstract) (which encompass the ratios and amounts of each extract claimed). ‘043 further teaches that the plant parts are extracted with ethanol (See Examples).  ‘043 further teaches that the composition may be: a sugar-coated tablet, a film-coated tablet, an enteric-coated tablet, a hard capsule, a soft capsule, an oral solution, a buccal agent. , granules, preparations, pills, powders, granules, solutions or injections; the topical pharmaceutical dosage form may be: a patch (See pages 5-6).
Although ‘043 does not teach that the extracts have the instantly claimed compounds in the amounts claimed or that the extracts are enriched, the claimed compounds and properties are inherent to the preparation taught by ‘043 because the extracts taught by ‘043 are one and the same as disclosed in the instantly claimed invention of Applicant.  Thus, the extracts taught by‘043 inherently contain the instantly claimed compounds.  
	The reference anticipates the instantly claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 9-11, 13, 14, 19, and 21-26 remain rejected under 35 U.S.C. 103 as being unpatentable over Sun (N*), in view of CN104353043A (O*, referred to herein as ‘043) and Liu et al. (P*).
The teachings of Sun and ‘043 are set forth above and applied as before.
Sun does not teach citric acid or astragalus polysaccharide.
Liu teaches treating diarrhea with citric acid and astragalus polysaccharide.
It would have been obvious to one of ordinary skill in the art to prepare a composition for treating diarrhea comprising Schisandra chinensis, Astragalus membranaceus, Myristica fragrans and licorice and using Schisandra roots as the Schisandra, and to further include citric acid and astragalus polysaccharide.  A person of ordinary skill in the art would have understood to include in a composition for treating diarrhea Schisandra chinensis roots, Astragalus membranaceus, Myristica fragrans, licorice, citric acid and astragalus polysaccharide.  The amount of Schisandra chinensis, Astragalus membranaceus, Myristica fragrans within the composition encompasses the amount range by weight instantly claimed.  A person of ordinary skill in the art would have understood to combine Schisandra chinensis roots, Astragalus membranaceus, Myristica fragrans, licorice, citric acid and astragalus polysaccharide to treat diarrhea, since these ingredients are well known in the art to be effective for treating diarrhea. The skilled artisan would have understood to include and adjust the amount of Schisandra chinensis roots, Astragalus membranaceus, Myristica fragrans, licorice, citric acid and astragalus polysaccharide with expectation of success.  A person of ordinary skill in the art would have understood to use Schisandra chinensis roots, Astragalus membranaceus, Myristica fragrans, licorice, citric acid and astragalus polysaccharide. A person of ordinary skill in the art would have understood to use Schisandra chinensis roots, Astragalus membranaceus, Myristica fragrans, licorice, citric acid and astragalus polysaccharide to treat diarrhea.   Therefore, the skilled artisan would have been motivated to use Schisandra chinensis roots, Astragalus membranaceus, Myristica fragrans, licorice, citric acid and astragalus polysaccharide to treat diarrhea.
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Response to Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 5/13/2019 have been fully considered but they are not persuasive.
Applicant argues that the current claims are not directed to a naturally occurring counterpart to the claimed combination and that the composition and the enriched extract mixture are markedly different from properties of the plants in nature because the combination exhibits activity not seen in individual components.  Applicant further argues that it is not a "product of nature" exception. Applicant further argues that the enriched extracts are not found in nature, but instead are derived experimentally and the extracts are "enriched" for certain constituents.
This is not found persuasive because the plants themselves contain the instantly claimed compounds.  Providing an extract that contains a more concentrated amount of a desired compound/extract enriched in a compound (or compounds) is not providing anything markedly different because the compound (or compounds) are found naturally in the plant.  Isolating or concentrating compounds provide and enriched extract still provides the same compounds that are found naturally in the plant and does not change the structure of function of the compounds. Thus, the enriched extract is still considered to be a product of nature and does not provide anything markedly different from what is found in nature.  Applicant has not demonstrated that combining these ingredients in the ratios claimed amounts to anything unexpected, since Applicant has not controlled for each of the individual ingredients and Applicant is not claiming explicit ingredients.  Applicant is claiming at least one Myrisitica extract, at least one Astragalus extract and at least one Schizandra extract and thus there can be combinations of these extracts as each individual ingredient.  The claims are not commensurate in scope with what is disclosed.  The rejection is maintained for the reasons of record and for the reasons set forth herein.

Claim Rejections - 35 USC § 102
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that the phrase "enriched for" refers to a plant extract or other preparation having at least about a two-fold up to about a 1000-fold increase in the amount or activity of one or more active compounds as compared to the amount or activity of the one or more active compounds found in the weight of the plant material or other source before extraction or other preparation and that this isn't concentration of the entire extract - bringing all components of the extract to a higher amount.  Applicant further argues that none of the references teach this combination, and one of ordinary skill in the art wouldn't see this as a natural extension of the art. Applicant further argues that neither reference teaches nor suggests every provision of either of the above- referenced independent claims.
This is not found persuasive because Applicant’s originally filed specification discloses “a contemplated Myristica extract comprises about 0.01% to about 99.9% phenylpropanoids or lignan dimers and polymers… the extract may be extracted by utilizing water, ethanol, methanol, alcohol, mixed water solvents or combinations thereof” (See e.g. paragraph 0036 of the PGPUB), “ground Astragalus membranaceus root powder could be extracted with water to get water extract with specification of no less than 20% polysaccharides by UV colorimetric method and no less than 0.3% astragaloside by HPLC method. Similar results were obtained with the solvent being replaced with methanol or ethanol to provide a methanol extract (ME) or ethanol extract (EE), ethanol:H.sub.2O (7:3) extracts, ethanol:H.sub.2O (1:1) extracts, and ethanol:H.sub.2O (3:7) extracts respectively” (See Example 5),  and “A total of 20 g of dried fruit of Schisandra chinensis were loaded into two 100 ml stainless steel tube and extracted twice with an organic 70% EtOH in water using an ASE 300 automatic extractor at 80 degree and pressure 1500 psi. The extract solution was automatically filtered and collected. The combined solution was evaporated to dryness by rotary evaporator to give crude 70% EtOH extract (9.65 g, 49.5%). Similar results were obtained using the same procedure, but with the organic solvent being replaced with methanol or ethanol to provide a methanol extract (ME) or ethanol extract (EE), ethanol:H.sub.2O (7:3) extracts, ethanol:H.sub.2O (1:1) extracts, ethanol:H.sub.2O (3:7) extracts and water extracts respectively” (See Example 7). Therefore, the extract taught by Sun and ‘043 appear to be the same as those claimed by Applicant.

Claim Rejections - 35 USC § 103
Applicant's arguments filed 5/13/2019 have been fully considered but they are not persuasive.
Applicant’s arguments are the same as those presented above under 102.  The response to these arguments is the same as set forth above.
Applicant further argues that none of the cited references teach or disclose that the enriched extracts, and it is this synergistic combination that is claimed in claim 2.  Applicant further argues that the Examiner is directed to the Examples, including specifically Examples 14- 17, where unexpected and synergistic results are obtained and recorded.
This is not found persuasive because Applicant’s independent claim does not recite a ratio or amounts of each extract in relation to each other.  Please note that synergism is an unpredictable phenomenon which is highly dependent upon specific proportions and/or amounts of particular ingredients.  Accordingly, the recitations of the amounts ranges and/or proportions (e.g., ratios) of each claimed ingredient necessary to provide a synergistic combination is deemed essential (see, e.g., MPEP 2172.01) and, thus, should be defined in the independent claim language itself. The rejection is maintained for the reasons of record and for the reasons provided herein.


Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY L CLARK/Primary Examiner, Art Unit 1699